Citation Nr: 1742883	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for a low back disorder, to include degenerative arthritis.


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Texas on active duty for training from November 1960 to May 1961 and on active duty from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. Jurisdiction over the file has subsequently been transferred to the RO in Los Angeles, California.

In November 2010, the Veteran appointed AmVets as his representative. However, in June 2015, AmVets withdrew their representation. The Veteran is currently unrepresented in his pending appeal.

The Board remanded these matters in December 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

An August 2017 rating decision granted service connection for tinnitus. Because the Veteran was granted the benefit he sought in regard to his tinnitus claim, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

A Supplemental Statement of the Case (SSOC), issued by the RO in August 2017, continued to deny service connection for the Veteran's bilateral hearing loss and back disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss disability is not shown to be causally related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

2. The Veteran's low back disorder is not shown to be causally related to any disease, injury, or incident in service, was not continuous since service, and arthritis was not shown to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss disability was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The Veteran's back disorder was not incurred in or aggravated by service, and arthritis is not presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its December 2016 remand directives. A negative response was received from the Social Security Administration indicating that the Veteran's records had been destroyed, and the Veteran was notified of the unavailability of those records. The Veteran was provided the opportunity to submit additional medical records to support his claims, and no response was received. VA examinations were provided for the Veteran's bilateral hearing loss and back disorder. An August 2017 SSOC continued to deny service connection for bilateral hearing loss and a back disorder.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

(a) Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that he attributes to exposure to acoustic trauma during service, including exposure to noise from tanks and machine gun fire. He indicated he did not wear and was not provided ear protection while in service. Since service, the Veteran has worked in a tire shop, made furniture and airplane parts, drove a bus, and worked in public service.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran meets the requirements of a current hearing loss disability for VA purposes. On the authorized VA audiological evaluation in February 2017, pure tone thresholds, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
55
45
45
65
65
LEFT
80
85
85
85
95

The Veteran's speech recognition score was 100 percent in both ears.

The Veteran's claims file also includes audiological testing from August 2007.  At this evaluation, pure tone thresholds, in decibels, for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
30
25
40
45
50
LEFT
40
45
55
55
55

The Veteran's speech recognition scores were 100 percent in the right ear and 84 percent in the left ear.

The Veteran's claims file includes additional audiological testing from October 2010. At this evaluation, pure tone thresholds, in decibels for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
50
45
45
-
65
LEFT
65
65
80
-
85
The Veteran's speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.

Finally, the Veteran had audiological testing at a VA examination in July 2011. At this evaluation, pure tone thresholds, in decibels, for the Veteran's ears were as follows: 


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
45
40
40
50
60
LEFT
60
55
75
80
90

The Veteran's speech recognition scores were 100 percent in both ears.

Hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

Service treatment records (STRs) do not reflect any complaints, treatments, or diagnoses of hearing loss. The Veteran had essentially normal hearing when he entered service. The audiometric testing results in October 1961 showed pure tone threshold levels, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
10
10
-
10
LEFT
10
10
5
-
5

The Veteran's STRs also include audiometric testing at his separation examination in June 1962, which showed pure tone threshold levels, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
0
0
5
-
5
LEFT
0
0
10
-
10

As evidenced by the October 1961 and June 1962 audiometric testing, the Veteran did not have a hearing loss disability during service or at discharge from service. Additionally, the Veteran's treatment records indicate he first reported hearing loss in August 2007, approximately 45 years after his separation from service. As a result, service connection for bilateral hearing loss cannot be presumed, as there is no competent evidence of sensorineural hearing loss within one year following service discharge.

There is also no evidence of continuity of symptomatology. Although the Veteran reported exposure to loud noises during service, the STRs do not indicate any complaints of hearing loss in service, and at his exit examination, the Veteran's hearing was assessed as normal. Furthermore, as noted above, the Veteran's treatment records indicate he did not begin reporting hearing loss until August 2007, approximately 45 years after discharge from service.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran is competent to report being around loud noises in service. The Veteran specifically cited his exposure to machine gun fire and tank noise, and he noted that he did not use ear protection in service, nor was he provided ear protection. Additionally, it was noted by the examiner in an addendum to the February 2017 VA hearing loss examination that the Veteran's MOS of Armor Intelligence Spec is considered highly probable for hazardous noise exposure. The Board finds these incidents in service to be credible examples of acoustic trauma in service.

However, the Board finds no positive nexus between the in-service acoustic trauma and the Veteran's current hearing loss. The Veteran was afforded a VA examination in July 2011 and February 2017 to determine the nature and etiology of his hearing loss. Both examinations showed the Veteran does have bilateral hearing loss. After finding the July 2011 examiner's opinion to be inadequate based on a failure to examine the entirety of the Veteran's file, the Board remanded the issue for a new examination. At the February 2017 examination, the examiner opined, after a complete review of the Veteran's claims file, that the Veteran's current hearing loss was less likely than not attributable to service because the STRs indicate his hearing was normal when he was discharged from service. Additionally, the examiner noted that the Veteran's hearing loss was not reported until August 2007, 45 years after separation from service, supporting the opinion that the Veteran's current hearing loss was not related to military service. Finally, the examiner opined that though the Veteran's STRs note otitis externa in service, the Veteran did not report any complaints of hearing loss at separation and the separation examination showed normal hearing, suggesting the issue had likely resolved prior to separation from service. 

The Veteran's allegation of hearing loss being due to in-service noise exposure is outweighed by the February 2017 VA examiner's opinion.  The Veteran has not brought forth competent evidence of a nexus between the post service hearing loss disability and service.  Absent a nexus between the in-service acoustic trauma and the Veteran's current hearing loss, service connection cannot be granted.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for service connection for bilateral hearing loss disability is denied.

(b) Low Back Disorder

The Veteran contends that he hurt his low back in a rollover accident that took place in December 1961 while he was on active duty service. A Buddy Statement submitted by fellow service-member J.B. indicates that he also heard the Veteran complain of back pain following the accident. The Veteran's STRs indicate a rollover accident did occur in December 1962. However, the treatment records associated with that accident do not indicate any complaints of back pain or back injury at that time. Additionally, at separation from service, the Veteran denied musculoskeletal symptoms and described himself as being in "very good health."

The Board finds the Veteran's statements, especially when supported by the Buddy Statement submitted by J.B., are competent and credible statements indicating that the Veteran did have back pain following the rollover accident. The Board finds these lay statements constitute evidence of an in-service injury as required for service connection. Jandreau, 492 F.3d at 1376-77.

The Board also notes that the Veteran does have a current back disability as required for service connection. In October 1999, a CT scan showed degenerative changes in the lumbar spine. These findings were confirmed in a November MRI of the lumbar spine. At VA examinations in August 2011 and February 2017, VA examiners diagnosed the Veteran with arthritis of the lumbar spine with associated limitation of motion and pain.

However, for service connection to be granted there must also be a nexus between the in-service injury and the current disability. The Board notes that the August 2011 VA examiner opined that the Veteran's rollover accident could have caused his current disability, but further opined that the Veteran's current arthritis of the lumbar spine was not solely attributed to the rollover accident. The Board, in its December 2015 remand, found this examination to be speculative and inadequate without further explanation.

At a subsequent February 2017 VA examination, the examiner acknowledged the Veteran's lay statements in regard to the back pain he suffered following the December 1961 rollover accident, and after a complete review of the file, the examiner opined that the Veteran likely suffered from a back strain or bruising as a result of the in-service accident. The examiner further opined that this injury resolved prior to separation from service as the exit examination was negative for any complaints of back pain or any notations of any back injury. The examiner also noted that it would be extremely unlikely for an injury like the one the Veteran experienced as a result of the rollover accident to resolve and then become symptomatic again 20 or more years later. Additionally, the examiner noted that the Veteran's current arthritis of the lumbar spine appeared to be degenerative in nature, not the result of trauma as it showed no signs of longstanding anatomic derangement. As a result, the examiner opined that the Veteran's current degenerative arthritis of the lumbar spine was less likely than not related to the in-service injury, but rather, was more likely the result of factors such as age, gender, or obesity. 

The Board finds the February 2017 examiner's opinion to be adequate as it includes a thorough and complete rationale that was supported by a complete review of the evidence in the Veteran's claims file. 

The Veteran's allegation of his low back disorder being due to an in-service accident is outweighed by the February 2017 VA examiner's opinion.  The Veteran has not brought forth competent evidence of a nexus between arthritis of the low back and service.  As such, the Board finds there is no nexus between the Veteran's current disability and in-service rollover accident, and service connection must be denied.

The Board notes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

However, as noted above, the Veteran's separation examination did not include any references to back injuries or complaints of back pain, and the claims file does not indicate any complaints of back pain until 1999, approximately 37 years after service. As the Veteran's current arthritis disability did not arise within one year of service and there is no continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for service connection for a low back disorder is denied.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a back disorder, to include degenerative arthritis, is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


